Case: 1:20-cr-00109-CAB Doc #: 10 Filed: 02/12/20 1 of 2. PagelD #: 113

 

ie oP bs ya
IN THE UNITED STATES DISTRICT COURT os.
FOR THE NORTHERN DISTRICT OF OHIO. Pip RIC
EASTERN DIVISION on
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, dy. : =
® . ¥ wr A
Vv. ) CASE NO.:
) Title 21, United States Code,
DELMER PERPULY, ) Sections 841(a)(1), (b)(1)(A),
ULISES PERPULY, ) ~ and 846
CESAR PERPULY, ) Po
LEONARDO BUSTAMANTE, ) J U U tye BOYNG
PAUL AYALA, )
)
Defendants. )

COUNT 1
(Conspiracy to Distribute and Possess with Intent to Distribute Cocaine),
21 U.S.C. § 846)
The Grand Jury charges:

1. From on or about January 17, 2020, through on or about January 20, 2020, in the
Northern District of Ohio, Eastern Division, and elsewhere Defendants DELMER PERPULY,
ULISES PERPULY, CESAR PERPULY, LEONARDO BUSTAMANTE, and PAUL AYALA
did knowingly and intentionally combine, conspire, confederate, and agree together and with
each other and with diverse others known and unknown to the Grand Jury, to distribute and
possess with intent to distribute more than 5 kilograms of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(A).

All in violation of Title 21, United States Code, Section 846.
Case: 1:20-cr-00109-CAB Doc #: 10 Filed: 02/12/20 2 of 2. PagelD #: 114

FORFEITURE
The Grand Jury further charges:

2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is incorporated herein by reference. Asa result of the
foregoing offense, Defendants DELMER PERPULY, ULISES PERPULY, CESAR PERPULY,
LEONARDO BUSTAMANTE, and PAUL AYALA shall forfeit to the United States any and all
property constituting, or derived from, any proceeds obtained, directly or indirectly, as the result
of such violation; any and all property used or intended to be used, in any manner or part, to

commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
